PER CURIAM.
James Edward Dawkins seeks to appeal the district court’s order denying his motions correctly construed as requesting relief under 28 U.S.C. § 2255 (2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See United States v. Dawkins, No. CR-95-9 (W.D.N.C. May 24, 2002). Dawkins’ motion for the appointment of counsel is denied. We deny leave to proceed on appeal in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.